Name: 2011/786/EU: Commission Decision of 29Ã November 2011 on the safety requirements to be met by European standards for bicycles, bicycles for young children, and luggage carriers for bicycles pursuant to Directive 2001/95/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision
 Subject Matter: land transport;  technology and technical regulations;  consumption;  demography and population
 Date Published: 2011-12-02

 2.12.2011 EN Official Journal of the European Union L 319/106 COMMISSION DECISION of 29 November 2011 on the safety requirements to be met by European standards for bicycles, bicycles for young children, and luggage carriers for bicycles pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) (2011/786/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a) thereof, Whereas: (1) Directive 2001/95/EC provides for European standards to be set by European standardisation bodies. These standards should ensure that products satisfy the general safety requirement of the Directive. (2) Under Directive 2001/95/EC, a product is to be presumed safe when it meets the voluntary national standards transposing European standards, the references of which were published by the Commission in the Official Journal of the European Union. (3) Article 4 of Directive 2001/95/EC lays down the procedure for drawing up European standards. Under that procedure, the Commission is to set the specific safety requirements which European standards should satisfy and subsequently give a mandate to the European standardisation bodies to draw up those standards. (4) The Commission is to publish the references of the European standards adopted in the Official Journal of the European Union. (5) Under the second subparagraph of Article 4(2) of Directive 2001/95/EC, the references of European standards adopted by the European standardisation bodies before the entry into force of that Directive may be published in the Official Journal of the European Union, even without a Commission mandate, provided that the standards ensure compliance with the general safety requirement laid down in that Directive. (6) By Decision 2006/514/EC (2), the Commission published in the Official Journal of the European Union the references of European standards EN 14764:2005 for city and trekking bicycles, EN 14766:2005 for mountain bicycles, EN 14781:2005 for racing bicycles, and EN 14872:2006 for luggage carriers for bicycles. (7) The four European standards covered by Decision 2006/514/EC are not supported by a Commission mandate adopted in accordance with Article 4(1) of Directive 2001/95/EC. (8) The European Standardisation Committee (CEN) has announced that European standards EN 14764:2005, EN 14766:2005 EN 14781:2005, and EN 14872:2006 will be revised. The references of the new versions of those standards following the revision cannot be published in the Official Journal of the European Union in the absence of a Commission mandate laying down specific safety requirements. (9) The Commission should therefore set specific safety requirements for bicycles and luggage carriers for bicycles with a view to mandating the European standardisation bodies to develop European standards on the basis of those requirements. (10) Bicycles for young children, which are not considered as toys within the meaning of the Toys Safety Directive (Directive 2009/48/EC of the European Parliament and of the Council (3)), if unsafe, can expose children to serious injuries in the head, chest, abdomen or limbs, particularly as a result of falls. (11) Young cyclists tend to be injured while playing or riding too fast (4) and are particularly vulnerable to falls, both because they are developing their motor skills, as they grow, and because they are in the process of learning bicycle handling skills, including the ability to avoid obstacles, pedestrians or other cyclists. These factors, compounded with childrens higher centre of gravity, makes balancing difficult. (12) According to the Injury Data Base, 37 % of injuries involving a bicycle user in the EU concerned children aged between 5 and 9 years (5) Although road accidents account for a significant share of these accidents, many accidents take place while playing, as young cyclists collide with objects or other people, or simply fall off their bikes. In the United Kingdom, it has been estimated that over 2 000 children are taken to hospital each year after a cycling accident at home, and a further 21 000 after accidents in places like parks and playgrounds (6). (13) European standard EN 14765:2005+A1:2008 specifies safety requirements and test methods for bicycles for young children, which are excluded from the scope of the Toys Safety Directive (Directive 2009/48/EC). However this standard is not supported by a Commission mandate. (14) It is therefore necessary to set safety requirements, and call for the development of European standards according to these requirements for bicycles for young children, which are not considered as toys within the meaning of the Toys Safety Directive (Directive 2009/48/EC). (15) Once the relevant standards are available, and provided that the Commission decides to publish their reference in the Official Journal, according to the procedure laid down in Article 4(2) of Directive 2001/95/EC, bicycles, bicycles for young children, and luggage carriers for bicycles that comply with those standards are presumed to meet the general safety requirement of Directive 2001/95/EC, as far as the safety requirements covered by the standards are concerned. (16) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Article 15 of Directive 2001/95/EC. Neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the following definitions shall apply: (a) Bicycle means a two-wheeled vehicle that is propelled solely or mainly by the muscular energy of the rider, excluding vehicles with two or more saddles. (b) Bicycle for young children means a bicycle with a maximum saddle height of more than 435 mm and less than 635 mm, intended for riders of an average weight of 30 kg. (c) City and trekking bicycle means a bicycle with a maximum saddle height of 635 mm or more intended for use on public roads, including non-paved roads. (d) Mountain bicycle means a bicycle with a maximum saddle height of 635 mm or more designed for off-road use on rough terrain, public roads and public pathways which is equipped with a suitably strengthened frame and other components, and, typically, with wide-section tyres with coarse tread patterns and a wide range of transmission gears. (e) Racing bicycle means a bicycle with a maximum saddle height of 635 mm or more intended for high-speed use on public roads. These bicycles are generally intended for use on a paved track. (f) Luggage carrier for bicycles means a device or container, excluding trailers, which is mounted and permanently attached above and/or adjacent to the rear wheel (rear luggage carrier), or to the front wheel (front luggage carrier) of a bicycle and which is exclusively designed for carrying luggage or children seated in a child seat. Article 2 The Annex to this Decision sets out the specific safety requirements for bicycles, bicycles for young children, and luggage carriers for bicycles to be met by European standards pursuant to Article 4 of Directive 2001/95/EC. Article 3 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 29 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 200, 22.7.2006, p. 35. (3) OJ L 170, 30.6.2009, p. 1. (4) http://www.rospa.com/roadsafety/info/cycling_accidents.pdf (5) IDB Database 2006-2008. (6) http://www.capt.org.uk/resources/talking-about-cycle-safety ANNEX PART I Specific safety requirements for bicycles SECTION 1 Safety requirements applicable to all types of bicycles 1. General requirements All types of bicycles shall be designed to fit the riding abilities and physical state of the intended user. Particular attention must be given to the design of bicycles for young children. The level of risks of injury or damage to health while riding a bicycle shall be the minimum compatible with reasonable, foreseeable use of the product, considered to be acceptable and consistent with a high level of health and safety protection. All parts accessible to the user during normal or intended use shall not cause physical injuries. Users shall be informed of the risks and dangers likely to occur and how to prevent them (see section on product safety information). Bicycles shall be equipped with lighting equipment and reflectors at the front, back and at the sides to ensure good visibility of the bicycle and of its rider. These devices shall comply with the provisions in force in the country in which the product is marketed. The manufacturer shall indicate the recommended maximum permissible load (e.g. weight of rider and passengers, luggage, luggage carrier, etc.) for which a bicycle is designed. The manufacturer shall indicate whether or not a bicycle is suitable for the fitting of a luggage carrier and (or) a child seat. 2. Physical properties Handling The fully-assembled bicycle shall offer stable handling while riding, braking, turning and steering. It shall be possible to ride the bicycle with one hand removed from the handlebar (as when giving hand signals) without it becoming difficult to operate or hazardous to the rider. Stability All parts of a bicycle shall be constructed to provide a level of stability compatible with normal use by the intended user. It shall be possible to ride the bicycle with one hand removed from the handlebar (as when giving hand signals) without it becoming difficult to operate or hazardous to the rider. The bicycle with a loaded luggage carrier shall offer stable handling while riding, braking, turning and steering. Durability/Fatigue All parts of a bicycle shall be safe for the intended user during the whole duration of the product. Where appropriate, these parts shall feature an indication of wear limits within which they shall be replaced in order to be fully functional. The effect of weather conditions (e.g. rain) on the braking systems shall be minimised. Braking systems A bicycle shall be equipped with at least two independent braking systems. At least one shall operate on the front wheel and one on the rear wheel. The braking systems shall be designed to ensure safety for both wet and dry braking. The decision on whether the rear braking system is operated by the riders hand or foot should be in accordance with the legislation, custom or preference of the country to which the bicycle is to be supplied. Sharp edges Any exposed edges that could come into contact with the users body during normal riding or normal handling or maintenance shall not be sharp. Entrapment Bicycles shall not pose any risk of entrapment that can be avoided by design. If there is a risk of entrapment during normal use or maintenance, this shall be mentioned in the users manual/warnings on the bicycle. Protrusions Protrusions shall be avoided whenever harmful to the user. 3. Mechanical properties Folding mechanisms Folding mechanisms shall be functional, stable and safe against unintentional opening during use and shall not cause injuries. Fasteners All fasteners, screws, spokes and nipples used on a bicycle shall be accurately sized and made of suitable material to avoid injuries. All fasteners and screws used at safety-relevant points on a bicycle shall be secured to avoid unintentional loosening. Adjustability and controls Bicycle parts designed to be adjusted to the size or to the shape of the user, such as the saddle or the handlebar, shall be easily manipulated without jeopardising the safety of the user. The instructions shall indicate the appropriate tool to use, taking into account the intended user. All control parts shall be easily and safely accessible under conditions of normal use. They shall be constructed and mounted to enable the user to keep control of the bicycle. In particular, the rider shall be able to brake and shift gears with at least one hand on the handlebar. 4. Chemical properties All items which come into contact with the rider shall not cause any toxicity hazard to the intended user, particularly as regards bicycles for children. 5. Testing methods The standard shall describe stability tests, performance tests to assess maximum loads, drive train, braking, steering, frame parts endurance and fatigue tests. 6. Product safety information Product safety information shall be written in the language(s) of the country in which the product is sold. Product safety information shall be provided with all types of bicycles. Such information shall be readable, understandable and as comprehensive as possible, while remaining concise. Visual tools, such as pictograms and illustrations shall feature prominently in the product safety information. Safety information shall include purchase information, instructions for use, cleaning, checking and maintenance, markings and warnings and shall draw attention to hazards likely to occur and the precautions to be taken in order to avoid accidents. Safety information shall include instructions on how to position reflectors and lamps to ensure maximum visibility, according to the provisions in force in the country in which the product is marketed. There shall be no conflict between the safety information supplied with the product and the normal use of the product. The frame shall be conspicuously and permanently marked with a sequential frame number at a readily visible location and include the name and address of the operator who assembled the bike (or of its representative). SECTION 2 Additional safety requirements applicable to specific bicycles For bicycles included in this section, in addition to the safety requirements in Section 1 further requirements shall apply as specified below. 1. Bicycles for young children The maximum saddle height and average weight limits are based on anthropometric data (average weight and length of legs according to age). For these bicycles, the following requirements shall apply:  no quick-release devices of any type shall be used,  toe straps and toe clips shall not be fitted,  the force of front brakes shall be limited to prevent loss of control of the bicycle due to blocking wheels,  it shall be possible to fit or remove stabilisers without releasing the fixing of the rear wheel axle,  bicycles for young children shall not pose a danger of entrapment in any possible position of the seat,  bicycles for young children shall be equipped with at least two independent braking systems, one on the front and one on the rear. 2. Mountain bicycles On mountain bicycles, all safety components shall be designed to withstand all forces that are higher during normal use than on other types of bicycles (e.g. vibration and knocks caused by rough roads, higher forces on the drive and steering components and brakes) and to withstand brake fading. 3. Racing bicycles On racing bicycles, all safety components shall be designed to withstand all forces that are higher during normal use than on other types of bicycles (e.g. higher speed, higher force on the drive and steering components and brakes). PART II Specific safety requirements for luggage carriers for bicycles 1. General requirements Specific requirements and test methods for luggage carriers for bicycles shall guarantee the safety of the user and of the child, when transported on the bicycles. The product shall pass tests to ascertain its stability and durability, as well as its resistance to fatigue and to temperature. 2. Classification Luggage carriers shall be divided into classes of load capacity, according to the intended use and to the point on the bicycle where the luggage carrier will be clamped into position. 3. Size Luggage carriers intended to carry child seats shall be of an appropriate size for this type of use. 4. Stability All parts of a luggage carrier shall be designed in such a way that the product provides sufficient stability for normal use by the intended users. Luggage carrier parts shall be firmly assembled and fixed using the fixing devices provided or those specified by the manufacturer, and according to the manufacturers instructions. All fixing devices shall be accurately sized. The effects of the weather conditions on the safety performance of a luggage carrier shall be minimised. 5. Sharp edges Exposed edges which may come into contact with the body of the rider or of the transported child during normal riding or normal handling and maintenance shall not pose the risk of injury. Spring ends shall be rounded or fitted with protective caps. 6. Protrusions To prevent or minimise risk to the user or to transported child, protrusions shall either be avoided or designed appropriately. 7. Visibility The product shall be designed so as to ensure that the bicycle remains visible when used in dark or poor visibility conditions. 8. Product safety information Regardless of whether the luggage carrier is sold separately as an accessory or already mounted on the bicycle, the product shall contain at least the following information for consumers: (a) how and where the luggage carrier is to be attached to the bicycle; (b) maximum load capacity of the carrier and warning not to exceed this load, to be permanently marked on the product; (c) whether the carrier is suitable for the attachment of a child seat; (d) warning that luggage can only be safely carried on the carrier; (e) warning not to modify the luggage carrier; (f) warning that the fasteners are to be secured and checked frequently; (g) warning that the bicycle may behave differently (particularly with regard to steering and braking) when the luggage carrier is loaded; (h) warning to ensure that any luggage or child seat fitted to the luggage carrier is securely fitted in accordance with the manufacturers instructions and to ensure that there are no loose straps that could get caught in any of the wheels; (i) instructions on how to position reflectors and lamps to ensure visibility at any moment, especially when, for example, luggage is loaded on the carrier; (j) information containing the name and address of the manufacturer, importer or representative, trademark, model and production batch number or reference shall be displayed visibly, legibly and permanently on the product; (k) information on the type(s) of bicycles for which the luggage carriers are intended, unless the product is sold as part of the bicycle and already attached to it.